                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                       Plaintiff,                 )
                                                  )
 v.                                               )           No. 3:20-CR-21
                                                  )           (VARLAN/POPLIN)
 ANMING HU,                                       )
                                                  )
                       Defendant.                 )

                                    OPINION AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation regarding disposition by the District Court

 as may be appropriate. This case came before the Court on March 3, 2020 for a hearing under the

 Bail Reform Act, 18 U.S.C. § 3142(f), on the Government’s motion to detain Defendant Anming

 Hu based on the risk of flight. Assistant United States Attorneys Casey Arrowood and Frank Dale,

 Jr. appeared on behalf of the Government. Attorney Philip Lomonaco represented Defendant, who

 was also present.

        Based upon the evidence proffered at this hearing, the Amended Pretrial Services Report

 presented by the United States Probation Office (“USPO”), and the arguments of counsel, the

 Court finds that the Government has established the threshold condition for holding a detention

 hearing under the Bail Reform Act—that Defendant is a serious risk of flight under 18 U.S.C. §

 3142(f)(2)(A); however, the Court concludes that the Government has failed to meet its burden of

 establishing that there is no condition or combination of conditions that will reasonably assure

 Defendant’s appearance based on the current record.




Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 1 of 16 PageID #: 67
 I.     BACKGROUND AND SUMMARY OF THE TESTIMONY

        On February 25, 2020, Defendant was charged in a six-count Indictment [Doc. 3] with

 three counts of wire fraud, in violation of 18 U.S.C. § 1343, and three counts of making false

 statements in a matter within the jurisdiction of the executive branch of the United States, in

 violation of 18 U.S.C. §§ 1001 and 1002. Defendant was arrested on February 27, 2020, and his

 initial appearance was held the same day. [Doc. 5]. The Court determined that Defendant did not

 meet the requisite financial qualifications for appointed counsel, and thus, appointed the Federal

 Defender Services of Eastern Tennessee only for purposes of conducting the initial appearance

 and until Defendant was able to secure retained counsel. The Government moved for detention on

 the grounds that Defendant is a serious flight risk under 18 U.S.C. § 3142(f)(2), and Defendant

 requested that a hearing be scheduled.      The Court scheduled Defendant’s arraignment and

 detention hearing for March 3, 2020, giving him time to secure substitute counsel. Defendant

 subsequently retained Attorney Lomonaco.

        At the March 3, 2020 hearing, the Government confirmed that no presumption of detention

 applied in the case and that it was moving forward with its detention motion solely on the ground

 that Defendant is a serious flight risk under § 3142(f)(2)(A). In the Amended Pretrial Services

 Report, the USPO recommended detention due to a risk of non-appearance based upon a potential

 unstable residence situation, unexplained assets, ties to a foreign country, and lack of significant

 ties to the community.

        The Government presented the following documents: records from the U.S. Department of

 Homeland Security, U.S. Customs and Border Protection (“DHS/CBP”) showing Defendant has

 left the country fifteen times from 2017 through the present, including ten visits to Canada and

 two visits to China [Govt. Exh. A-1]; and a DHS/CBP Secondary Inspection Report of an incident



                                                  2

Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 2 of 16 PageID #: 68
 on October 15, 2015 involving Yi Yang, Defendant’s wife, and her mother being stopped driving

 across the border into the United States from Canada wherein the Defendant’s wife was found with

 $9,000 in cash and her mother was carrying $9,800 in cash [Govt. Exh. A-2]. The Government

 additionally presented photographs of numerous items seized during the search of Defendant’s

 residence on the day of his arrest, including 1) two Beijing University of Technology Institute of

 Laser Engineering business cards, one in English and one in Mandarin, bearing Defendant’s name

 [Govt. Exhs. B-1; B-2]; 2) Defendant’s current Canadian Passport with pages depicting six

 different Chinese visas from August 27, 2013 through June 5, 2018 [Govt. Exhs. B-3–B10]; 3) a

 bag with contents containing a thumb drive, several business cards, and five booklets [Govt. Exh.

 B-11], which contained Defendant’s Beijing Work and Residence Certificate for High-Caliber

 Talent from Overseas1 [Govt. Exh. B-12–B-13] and four expired Chinese Passports, with the most

 recent expiration date in 2017 [Govt. Exh. B-14]; 4) six bank cards with several showing

 association with Canadian banks [Govt. Exh. B-15]; and a June 2018 Retirement Account

 Investment Statement from Royal Mutual Bank in Waterloo, Ontario showing a balance of

 approximately $56,000.00 [Govt. Exh. B-16].

        Defendant presented the testimony two witnesses, who he proposed to serve as third-party

 custodians. First, Liang “David” Hu, Defendant’s son, testified that he was a student at the

 University of Tennessee, Knoxville, majoring in computer science. He stated that he lived in a

 dorm on campus, but occasionally stayed with Defendant at the family residence, which was

 purchased by his parents in September 2015 [Def. Exh. 2]. He detailed that the family residence

 was purchased for $360,082.00 on September 30, 2015, had a current appraisal value of



        1
          The Government detailed that although not depicted in the exhibit, subsequent pages of
 the booklet established that Defendant’s Work and Residence Certificate expired in either 2013 or
 2014.
                                                 3

Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 3 of 16 PageID #: 69
 $450,000.00, and a remaining mortgage balance of $196,472.97. [Def. Exh. 1]. While David Hu

 had been making plans to transfer to Ohio State University, he now plans to stay in Knoxville and

 is willing to move into the family residence with Defendant and serve as third-party custodian,

 understanding he would have the legal responsibility to notify the United States Marshals Service

 (“USMS”) if Defendant attempted to flee. He stated that Defendant travels to visit his mother and

 two siblings, who live in Canada, and that Defendant engages in other international travel, due to

 his position as a scientist.

         On cross examination, David Hu acknowledged that he listens to his father and does what

 Defendant tells him to do. He also explained that his parents have been separated since 2017.

 With regard to Defendant’s foreign travel, David Hu testified he was aware that his father had

 travelled to Beijing, with the most recent visit having occurred two years ago for a period of less

 than two months. However, he was not certain whether Defendant had family or any business

 interests in Beijing, or whether Defendant had any affiliation with Beijing University.

         Next, Defendant called Doming Hu, who he also proposed as a third-party custodian.

 Doming Hu explained that while he shares the same last name with Defendant, they are not related.

 He further explained that he knows Defendant from attending the same church, Knoxville Chinese

 Christian Church, where Defendant has attended since moving to Knoxville.2 Doming Hu testified

 that he is a software developer with a PhD in mechanical engineering. He came to the United

 States in 1998 and is a naturalized citizen. He currently lives in the same subdivision as

 Defendant—within less than five minutes walking distance of Defendant’s residence. Doming Hu

 stated that he was willing to serve as a third-party custodian, checking on Defendant daily and




         2
        The Amended Pretrial Services Report notes that Defendant moved to Knoxville in
 November of 2013.
                                                 4

Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 4 of 16 PageID #: 70
 notifying the Court if Defendant leaves town. He testified about Defendant’s character and his

 connection with the community of church friends, stating that he believes that Defendant is an

 honest person.    On cross examination, Doming Hu testified that Defendant has previously

 discussed his affiliation with the Beijing University of Technology during church fellowship.

 Further, Doming Hu stated that he was familiar with the university because it was close to his

 mother’s house in Beijing.

        In addition to David Hu and Doming Hu, Defendant also proffered another individual, Yun

 Qiao Pu, as a potential third-party custodian. It was represented that Mr. Pu also lives in the same

 subdivision as Defendant and had expressed willingness to serve as in the third-party custodial

 capacity. When questioned by the Court as to why Mr. Pu was not present at the hearing, it was

 stated that his employment would not allow him to be present on such short notice. It was offered

 that Yun Qiao Pu’s phone number could be provided to the USPO.

        Finally, Defendant submitted a letter dated March 2, 2020 from attorney, Kate E. Tucker

 of Kramer Rayson LLP, to Defendant explaining his current immigration status. [Def. Exh. 3]. In

 sum, the letter states that Defendant is currently in “valid status by virtue of having filed an

 application for permanent residency (i.e. Adjustment of Status Application), which. . . is still

 pending.” [Id. at 1]. Ms. Tucker explains that Defendant’s I-140 Immigrant Petition in the

 Employment-Based First Preference (“EB-1”) category of “Outstanding Researcher” was

 approved on February 26, 2018, and a copy of the Approval Notice is attached. She further

 explains that Defendant has completed all steps of the Adjustment of Status Application, the

 procedural part of the process, which is now eligible for final adjudication. [Id. at 2].

        After the parties concluded their arguments, the Court took the matter under advisement.

 On March 4, 2020, the Court briefly reopened the hearing to request that the USPO conduct an



                                                  5

Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 5 of 16 PageID #: 71
 inspection of Defendant’s residence, particularly as to the suitability for an electronic monitoring

 system and continued the hearing to May 6, 2020, for the Court to receive the USPO’s report.

 II.    POSITIONS OF THE PARTIES

        During the detention hearing, the Government stated that it agreed with the USPO’s

 recommendation that Defendant poses a serious risk of flight. The Government asserted that the

 facts set forth in the Amended Pretrial Report with regard to home detention indicate that

 Defendant may not be able to afford his current living situation, and the USPO’s recommendation

 of detention is supported by the history and characteristics of the Defendant and the nature and

 circumstances of the offense.

        The Government proffered evidence demonstrating that Defendant has significant

 connections to foreign countries, particularly Canada and China, as he has a home in Canada where

 his wife and other two children reside and has engaged in significant overseas travel, including

 fifteen times from 2017 through the present date. The Government detailed the following

 regarding Defendant: he is not a United States citizen; he possesses a valid Canadian passport

 with six Chinese visas; a search of Defendant’s home uncovered several expired Chinese

 passports; he is fluent in Mandarin; and he self-identifies with the Beijing University of

 Technology, where he is alleged to be working as a professor, supervising students as well as a

 lab. Additionally, the Government proffered that Defendant was previously a member of the

 People’s Republic of China Talent Plan, a government sponsored recruitment program for

 individuals with success in the scientific field.

        The Government argued that Defendant’s connections to Canada and China are more

 concerning in light of his limited community ties to the Eastern District of Tennessee, other than

 his son and his job at the University of Tennessee, from which he has been suspended. With



                                                     6

Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 6 of 16 PageID #: 72
 respect to Defendant’s ability to flee, the Government argued that Defendant may have means to

 flee due to the presence of foreign bank accounts and that that the United States does not have an

 extradition treaty with the People’s Republic of China

        When reviewing the nature of the offense, the Government detailed the listed charges in

 the Indictment [Doc. 3] and claims that these offenses are suggestive of a risk of flight. The

 Government reviewed that Defendant is charged with engaging in a scheme to defraud the National

 Aeronautics and Space Administration (“NASA”) by falsely representing and concealing his

 representation with a Chinese university. Further, the Government stated that the Indictment

 alleges that Defendant worked for and self-identified with the Beijing University of Technology

 through research publications, patent applications, and certain resumes; Defendant supervised

 graduate students and the operation of a laboratory; and Defendant worked on research projects

 funded by the Chinese government, all while employed by the University of Tennessee. Therefore,

 the Government argued that the evidence in the present case is strong through Defendant’s email

 and travel records, documents and interviews from the University of Tennessee and Marshall

 Space Flight Center and Jet Propulsion Lab, and publicly available websites detailing research

 papers authored by Defendant.

        In response, Defendant asserted that he is not facing significant jail time from the charges

 alleged in the Indictment,3 has no criminal history, and that if he fled, he would face more jail time

 than if convicted of the charged offenses. Further, Defendant claimed that he is a hardworking

 individual with two PhDs and detailed that much of his extensive foreign travel is as a result of his




        3
         The Court notes that Defendant faces a maximum penalty of twenty years imprisonment
 for Counts One, Two, and Three, as well as a maximum penalty of five years imprisonment for
 Counts Four, Five, and Six. However, Defendant appeared to argue about the potential sentencing
 range upon conviction, and the Government did not rebut Defendant’s argument.
                                                   7

Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 7 of 16 PageID #: 73
 work either for lectures or conferences, and therefore his past travel is not indicative of future

 conduct. Defendant stated that the application for grants which led to the charged offenses resulted

 in money going directly from the Jet Propulsion Lab to the University of Tennessee, rather than to

 his benefit. Defendant also pointed to the current equity in his home, as well as significant local

 and community support from his church and son. With respect to proposed conditions, Defendant

 asserted that conditions could be fashioned to ensure his appearance, including wearing an

 electronic monitor, offering his house as a bond, and through the proposed third-party custodians.

 Defendant also proffered potential employment at the Asian Kitchen restaurant.

 III.   APPLICABLE PROVISIONS OF THE BAIL REFORM ACT

        “In our society liberty is the norm, and detention prior to trial or without trial is the carefully

 limited exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). The Supreme Court has

 held that “the provisions for pretrial detention in the Bail Reform Act of 1984 fall within that

 carefully limited exception.” Id. Congress enacted the Bail Reform Act (“the Act”) in order “to

 ensure the appearance of criminal defendants at judicial proceedings.” United States v. Veloz-

 Alonzo, 910 F.3d 266, 270 (6th Cir. 2018) (observing that assuring appearance at trial is one of the

 “primary purposes” of the Act). Additionally, the Act serves “to safeguard the courts’ role in

 adjudicating the guilt or innocence of defendants[.]” Salerno, 481 U.S. at 753. The Act provides

 four options to the judge presiding over an initial appearance in a criminal case: (1) release the

 defendant on his or her own recognizance; (2) release the defendant on conditions; (3) detain the

 defendant temporarily “to permit revocation of conditional release, deportation, or exclusion”; or

 (4) detain the defendant until trial, if the judge finds, after a hearing, that “no condition or

 combination of conditions will reasonably assure” the defendant’s appearance or the safety of

 others. 18 U.S.C. § 3142(a) & -(e)(1).



                                                    8

Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 8 of 16 PageID #: 74
         The Act permits the government attorney to move for pretrial detention of a criminal

 defendant in a limited number of circumstances. The government may request detention when the

 defendant is charged with a crime of violence, § 3142(f)(1)(A); an offense involving a maximum

 penalty of ten years or more in prison, § 3142(f)(1)(B); any felony if the defendant’s criminal

 history includes convictions of two or more specific crimes, § 3142(f)(1)(C); or a felony involving

 a minor victim or the possession or use of firearms, § 3142(f)(1)(D).

         None of those circumstances apply in this case. The Government concedes that the

 Defendant has not been charged with an offense which triggers a rebuttable presumption that no

 condition or combination of conditions will reasonably assure the appearance of the person as

 required and the safety of the community. 18 U.S.C. § 3142(e)(3)(E).

         The government may also request detention if the case involves “(A) a serious risk that [the

 defendant] will flee; or (B) a serious risk that [the defendant] will obstruct or attempt to obstruct

 justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate, a prospective

 witness or juror.” 18 U.S.C. § 3142(f)(2). In the instant case, the Government moves for detention,

 arguing pursuant to section 3142(f)(2)(A) that Defendant poses a serious risk of flight.

         The government bears the burden of proving a defendant is a flight risk by a preponderance

 of the evidence. United States v. Sanchez-Rivas, 752 F. App’x 601, 604 (10th Cir. 2018) (citing

 United States v. Cisneros, 328 F.3d 610, 616 (10th Cir. 2003)); see, e.g., United States v. Anderson,

 No. 1:10-MJ-9010, 2010 WL 3222041, at *2 (N.D. Ohio Aug. 12, 2010) (noting “the judicial

 officer determines the existence of these conditions [triggering a detention hearing under 18 U.S.C.

 § 3142(f)(2)] by a preponderance of the evidence” and citing to United States v. DeBeir, 165 F.

 Supp. 2d 592, 595 (D. Md. 1998) and United States v. Carter, 996 F. Supp. 260, 265 (W.D.N.Y.

 1998) addressing a serious risk of flight).



                                                    9

Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 9 of 16 PageID #: 75
  IV.    ANALYSIS

         Initially, the Court finds that a detention hearing is appropriate in this case, because the

  Government has shown by a preponderance of the evidence that Defendant presents a serious risk

  of flight under 18 U.S.C. § 3142(f)(2)(A). The Government has detailed Defendant’s significant

  connections to foreign countries, including Canada and China, access to foreign bank accounts,

  and extensive history of international travel. Therefore, the Court must now determine “whether

  there are conditions of release that will reasonably assure the appearance of the [Defendant] as

  required and the safety of any other person and the community[.]” 18 U.S.C § 3142(g). In making

  this determination, the Court must consider the available information relating to (1) the nature and

  circumstances of the charged offense; (2) the weight of the evidence against the Defendant, (3) the

  Defendant’s history and characteristics, and (4) “the nature and seriousness of the danger to any

  person or the community that would be posed by the [Defendant’s] release.” 18 U.S.C §

  3142(g)(1)-(4).

         A.      Nature and Circumstances of the Charged Offenses

         As to the nature of circumstances of the offenses charged, Counts One, Two, and Three of

  the Indictment [Doc. 3] charge Defendant with wire fraud in violation of 18 U.S.C. § 1343, while

  Defendant is charged in Counts Four, Five, and Six with making false statements in a matter within

  the jurisdiction of the executive branch of the United States, in violation of 18 U.S.C. §§ 1001 and

  1002. The underlying facts supporting the charges include a substantial connection with a foreign

  government, in that Defendant is alleged to have engaged in a scheme to defraud NASA by

  concealing his representation with the Beijing University of Technology in connection with grant

  applications submitted through his employment with the University of Tennessee, Knoxville. As

  the Court has previously detailed, while Defendant argued that he was not facing a lengthy



                                                  10

Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 10 of 16 PageID #: 76
  sentence, the Government advised that the potential range of penalty was twenty years

  imprisonment for Counts One, Two, and Three of the Indictment. See United States v. Xiaorong

  You, No. 2:19-cr-14, 2019 WL 2426659, at *3 (E.D. Tenn. June 10, 2019) (“Defendant’s lengthy

  sentence provides a motive to flee internationally.”) (Greer, J.). Therefore, the nature and

  circumstances of the charged offense weigh slightly in favor of detention.

         B.      Weight of Evidence against the Defendant

         Next, the Court considers the weight of the evidence against Defendant regarding the risk

  of flight under 18 U.S.C. § 3142(g)(2). “The weight of the evidence factor goes to the weight of

  the evidence of flight risk, not the weight of the evidence of the defendant’s guilt.” United States

  v. Ho, No. 3:16-CR-46-TAV-HBG-1, 2016 WL 5875005, at *7 (E.D. Tenn. Oct. 7, 2016) (citing

  United States v. Stone, 608 F.3d 939, 948 (6th Cir. 2010)), aff’d sub nom., United States v.

  Szuhsiung Ho, No. 16-6561, 2016 WL 10077327 (6th Cir. Dec. 9, 2016).

         Again, the Court notes that the underlying facts of the charges include a substantial

  connection with a foreign government—China, as well as that Defendant is a Canadian citizen

  with a wife and two children remaining in Canada. Although not discussed in great detail at the

  hearing, Defendant has the means to travel internationally, as DHS/CBP records reflect that he has

  left the United States fifteen times from 2017 through the present. Further, law enforcement found

  various foreign passports during the search of Defendant’s residence, although only his Canadian

  passport is not currently expired, as well as credit cards from Canadian banks and a bank statement

  from the Royal Bank of Canada. See, e.g., Ho, 2016 WL 5875005, at *6–7 (“The Court finds that

  there is substantial evidence the defendant has significant financial resources, particularly in

  China. The Court finds that this fact, coupled with the defendant’s ties to other countries, is strong

  evidence that the defendant has both the motive and the means to flee.”). The Government also



                                                   11

Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 11 of 16 PageID #: 77
  introduced pictures of Defendant’s business cards indicating his affiliation with the Beijing

  University of Technology, and should Defendant flee to China, the Government would have no

  recourse because the United States does not have an extradition treaty with China.

         However, mitigating factors with respect to the weight of the evidence against Defendant

  include that Defendant has an immediate family tie to the Eastern District of Tennessee, as he

  owns a home in the District and his son is currently enrolled at the University of Tennessee.

  Additionally, Defendant states that much of his international travel was work-related for lectures

  or conferences. Lastly, Defendant has strong support from his church, as Doming Hu and Yun

  Qiao Pu both offered to serve as potential third-party custodians.

         Although there are some mitigating factors, overall the weight of the evidence of

  Defendant’s risk of flight is substantial. Defendant has continued significant ties to both Canada

  and China and access to foreign bank accounts. Accordingly, the Court concludes that the weight

  of the evidence against Defendant favors detention.

         C.      Defendant’s History and Characteristics

         When addressing Defendant’s history and characteristics, the Court reviews his character,

  physical and mental condition, family ties, employment, financial resources, length of residence

  in the community, community ties, past conduct, history relating to drug or alcohol abuse, criminal

  history, and record concerning appearance at court proceedings under 18 U.S.C. § 3142(g)(3).

         Here, the Court notes that Defendant does not have a criminal history, he is 51 years old,

  and has been in Knoxville for approximately six and a half years. Defendant was born in China,

  is now a Canadian citizen, and is currently in valid status in the United States after filing an

  application for permanent residency, which is still pending. Defendant has two PhDs and was

  most recently employed by the University of Tennessee, Knoxville as a Professor of Mechanical



                                                  12

Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 12 of 16 PageID #: 78
  Engineering, although he is presently suspended from his employment. Defendant’s wife resides

  in Canada with two of their children, and Defendant’s son, David Hu, stated during the detention

  hearing that Defendant and his wife were separated.

          Additionally, David Hu expressed during the detention hearing that although he had

  previously planned to transfer to another university, he would be remaining in Knoxville and was

  willing to move into Defendant’s current residence if Defendant was released. Defendant has been

  in Knoxville since November of 2013, and has developed strong ties with his local church, of

  which many members were present for his March 3, 2020 detention hearing. Although the Court

  has discussed Defendant’s access to credit cards and a bank account in Canada, and Defendant has

  some equity in his home, the Court also notes that Defendant is currently suspended without pay

  from his current employment. Ultimately, considering the totality of the circumstances, the Court

  finds that Defendant’s history and characteristics do not demonstrate by a clear preponderance of

  the evidence that Defendant has the financial resources, proclivity, and incentive to flee rather than

  risk a prison sentence.

          D.      Nature and Seriousness of the Danger to the Community

          Lastly, the Court considers the potential danger that Defendant poses to any person or the

  community under 18 U.S.C. § 3142(g)(4). Here, the Government does not allege that Defendant

  poses a danger to any person or the community. Moreover, this factor has little bearing in the

  Court’s analysis as the requested detention is based upon Defendant’s risk of flight. See United

  States v. Vo, 978 F. Supp. 2d 41, 46 (D.D.C. 2013) (finding that where detention is based on risk

  of flight, “[t]his factor . . . has little bearing”). Therefore, to the extent that this factor is applicable,

  it weighs in favor of release.




                                                       13

Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 13 of 16 PageID #: 79
         E.      Potential Conditions of Release

         As previously detailed, the Court finds that the Government has established by a

  preponderance of the evidence that Defendant poses a serious risk of flight. However, after

  considering the § 3142(g) factors, along with the arguments and testimony presented at the

  detention hearing and the information in the Amended Pretrial Services Report, the Court finds

  that a combination of conditions of release exist that will reasonably assure Defendant’s

  appearance as required.

         While the Government has detailed Defendant’s financial resources, as well as

  international connections, the Government has not established by a clear preponderance of the

  evidence that Defendant is a flight risk for which conditions cannot address. See United States v.

  Gibson, 384 F. Supp. 3d 955, 965 (N.D. Ind. May 28, 2019) (noting that “serious risk of flight” is

  “only what allows the government to move for detention in this case,” and Congress then

  “mandated that courts look to whether the government has met its burden to show that there is no

  condition or combination of conditions that will ‘reasonably assure the appearance of the person

  as required’”) (citing 18 U.S.C. § 3142(g)).         The Sixth Circuit has stated that it is “the

  government’s ultimate burden is to prove that no conditions of release can assure that the defendant

  will appear and to assure the safety of the community.” United States v. Stone, 608 F.3d 939, 946

  (6th Cir. 2010). Ultimately, conditions of release are not intended to provide surety of a

  defendant’s appearance, but rather a reasonable mitigation.

         The Court does not find any of the proposed third-party custodians—David Hu, Doming

  Hu, or Yun Qiao Pu—as suitable in this case. The Court was not convinced that Defendant’s son,

  David Hu, would exercise independent judgment in a supervisory role over his father, and did not

  feel that Doming Hu was sufficiently familiar with Defendant or able to appropriately monitor



                                                  14

Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 14 of 16 PageID #: 80
  whether he was abiding by conditions of release set forth by the Court. Additionally, no

  information was provided with respect to Mr. Pu in order to determine his suitability. However,

  while no suitable individual third-party custodian exists at this time, it appears that Defendant has

  strong connections and support from his church community and his son.

         As Defendant currently has no employment or a suitable third-party custodian, the only

  condition that the Court feels would be appropriate under the circumstances to reasonably assure

  his appearance is home confinement/incarceration with electronic monitoring, in connection with

  the other conditions set forth in the Court’s order of release. The Court notes that Defendant will

  be forced to surrender his passport, thus reducing the risk of his ability to escape to either Canada

  or China. Further, Defendant does not have any criminal history, and the conditions set forth by

  the Court will severely hinder his potential access to foreign funds and the ability to flee.

  Moreover, any attempt by Defendant to flee would result in more severe punishment. While

  Defendant has a substantial asset in his home and the equity therein, which could potentially be a

  source of funds for his flight, Defendant is instructed not to take any action regarding his home,

  such as attempting to sell it, without advising the USPO.          Moreover, Attorney Lomonaco

  represented at the March 4, 2020 hearing that Defendant’s wife, Yi Yang, was present at the

  hearing and intended to assist Defendant in paying the mortgage on his residence, if necessary.

         Ultimately, the risk of flight is theoretical in the present case, as the Government has failed

  to demonstrate that Defendant was both “a risk of nonappearance and that there were no conditions

  or combinations [of conditions] that would reasonably assure his appearance as required.” See

  Gibson, 384 F. Supp. 3d at 966. Here, the Court finds that home detention and electronic

  monitoring, in connection with the other conditions set forth in the Court’s order of release, will

  reasonably mitigate the risk that Defendant will flee.



                                                   15

Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 15 of 16 PageID #: 81
  V.     CONCLUSION

         Accordingly, the Court hereby DENIES the Government’s oral motion to detain pursuant

  to 18 U.S.C. § 3142(f)(2)(A), and ORDERS that Defendant Anming Hu shall be RELEASED

  pending trial subject to the conditions set forth in the accompanying order setting conditions of

  release.

         IT IS SO ORDERED.

                                                      ENTER:


                                                      __ ______________________
                                                      Debra C. Poplin
                                                      United States Magistrate Judge




                                                 16

Case 3:20-cr-00021-TAV-DCP Document 15 Filed 03/06/20 Page 16 of 16 PageID #: 82
